Exhibit 10.6.4

 

Seventh Amendment to Loan Documents

 

[g315041kwi001.jpg]

 

THIS SEVENTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of Oct.
22, 2010, and is by and among Bio-Reference Laboratories, Inc. (“BRLI”), and
BRLI No. 2 Acquisition Corp., which conducts business as GENEDX, Inc. (referred
to herein from time to time as a “Subsidiary Party”) (BRLI and the Subsidiary
Party herein each a “Borrower” and, collectively, “Borrowers”), the financial
institutions which are party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION in its capacity as
the agent for the Lenders and as the sole Lender (in each such capacity, the
“Bank”).

 

BACKGROUND

 

A.                                   The Borrowers have executed and delivered
to the Bank, one or more promissory notes, letter agreements, loan agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrowers’ obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).

 

B.                                     The Borrowers and the Bank desire to
amend the Loan Documents to, among other things, extend the term of their
lending arrangements, increase the amount available to be borrowed under
Borrowers’ revolving line of credit, and change certain of the other terms and
conditions of the Loan Documents, all as provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                       Certain of the Loan Documents are
amended as set forth in Exhibit A. Any and all references to any Loan Document
in any other Loan Document shall be deemed to refer to such Loan Document as
amended by this Amendment. This Amendment is deemed incorporated into each of
the Loan Documents. Any initially capitalized terms used in this Amendment
without definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

 

2.                                       (a) Each of the Borrowers hereby
certifies that: (a) all of its representations and warranties in the Loan
Documents, as amended by this Amendment, are, except as may otherwise be stated
in this Amendment: (i) true and correct as of the date of this Amendment,
(ii) ratified and confirmed without condition as if made anew, and
(iii) incorporated into this Amendment by reference.

 

(b) Each of the Borrowers hereby certifies that (i) no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (ii) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained or shall be obtained on a
timely basis pursuant to the terms of this Amendment and (iii) this Amendment
has been duly authorized, executed and delivered so that it constitutes the
legal, valid and binding obligation of each Borrower, enforceable in accordance
with its terms. The Borrowers confirm that the Obligations remain outstanding
without defense, set off, counterclaim, discount or charge of any kind as of the
date of this Amendment.

 

--------------------------------------------------------------------------------


 

3.                                       Each of the Borrowers hereby confirms
that any collateral for the Obligations, including liens, security interests,
mortgages, and pledges granted by the Borrowers or third parties (if
applicable), shall continue unimpaired and in full force and effect, and shall
cover and secure all of the Borrowers’ existing and future Obligations to the
Bank, as modified by this Amendment.

 

4.                                       As a condition precedent to the
effectiveness of this Amendment, the Borrowers shall comply with the terms and
conditions (if any) specified in Exhibit A.

 

5.                                       To induce the Bank to enter into this
Amendment, to the extent permitted by law, each of the Borrowers waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. Each of the Borrowers further agrees to indemnify and hold
the Bank and its officers, directors, attorneys, agents and employees harmless
from any loss, damage, judgment, liability or expense (including attorneys’
fees) suffered by or rendered against the Bank or any of them on account of any
claims arising out of or relating to the Obligations. Each of the Borrowers
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.

 

6.                                       This Amendment may be signed in any
number of counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart. Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.

 

7.                                       This Amendment will be binding upon and
inure to the benefit of each Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns.

 

8.                                       This Amendment will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State of New Jersey, excluding its conflict of laws rules.

 

9.                                       Except as amended hereby, the terms and
provisions of the Loan Documents remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed. Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any default or Event of Default under any Loan Document, or a waiver or
release of any of the Bank’s rights and remedies (all of which are hereby
reserved). Each of the Borrowers expressly ratifies and confirms the waiver of
jury trial provisions contained in the Loan Documents.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Seventh Amendment to Loan Documents as a
document under seal as of the date first written above.

 

ATTEST:

 

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sam Singer

 

By:

/s/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN

(SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

BRLI NO. 2 ACQUISITION CORP.,

 

 

 

doing business as GENEDX, Inc.,

 

 

 

a Subsidiary Party

 

 

 

 

 

 

 

 

By:

/s/ Sam Singer

 

By:

/s/ Marc D. Grodman

Name:

SAM SINGER

 

 

(SEAL)

Title:

Secretary

 

 

Name:

MARC D. GRODMAN

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Parameswar Sivaramakrishnan

 

 

 

 

(SEAL)

 

 

 

 

Name:

PARAMESWAR SIVARAMAKRISHNAN

 

 

 

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A TO
SEVENTH AMENDMENT TO LOAN DOCUMENTS

 

A.                                    The “Loan Documents” that are the subject
of this Amendment include the following (as any of the foregoing have previously
been amended, modified or otherwise supplemented):

 

1.                                       Amended and Restated Loan and Security
Agreement dated as of September 30, 2004, as amended by that certain: (a) letter
amendment dated April 20, 2005, (b) Second Amendment to Loan Documents dated as
of January 19, 2006, (c) Third Amendment to Loan Documents dated September 13,
2006, (d) Fourth Amendment to Loan Documents Dated as of October 1, 2006,
(e) Fifth Amendment to Loan Documents dated as of October 31, 2007, and
(f) Sixth Amendment to Loan Documents dated as of May 12, 2008 (as amended, the
“Loan Agreement”).

 

2.                                       All other documents, instruments,
agreements, and certificates executed and delivered in connection with the Loan
Documents listed in this Section A.

 

B.                                    The Loan Agreement is hereby amended as
follows:

 

1.                                       New Definitions. Article 1 of the Loan
Agreement, Section 1.2 is hereby amended to add the following as new
definitions:

 

“Seventh Amendment” shall mean the Seventh Amendment to Loan Documents dated as
of the Seventh Amendment Closing Date.

 

“Seventh Amendment Closing Date” shall mean Oct 22, 2010.

 

3.                                       Amendment to Capital Expenditures
Covenant. As of the Seventh Amendment Date Article 7 of the Loan Agreement is
hereby amended to amend and restate Subsection 7.6 in its entirety as follows:

 

7.6.                              Capital Expenditures. Enter into any
agreements to purchase or pay for or become obligated to pay for capital
expenditures, long term leases, capital leases and/or sale lease-backs, during
any fiscal year in an amount aggregating in excess of Twenty Million Dollars
($20,000,000.00) during any fiscal year.

 

C.                                    Conditions to Effectiveness of Amendment:
Bank’s willingness to agree to the amendments set forth in this Amendment is
subject to the prior satisfaction of the following conditions:

 

1.                                       Execution by all parties and delivery
to PNC of the following, each in form and substance acceptable to Agent:

 

(a)                                  This Seventh Amendment, together with the
Consent by Guarantor attached to this Seventh Amendment;

 

(b)                                 A resolution authorizing the due execution
of this Amendment by each Borrower; and

 

(c)                                  Such other documents, agreements and
instruments as Bank shall reasonably require.

 

2.                                       Reimbursement by Borrowers of the fees
and expenses of Bank’s counsel, whether incurred in connection with this
Amendment or in conjunction with the continuing commercial lending relationship
between PNC and Borrowers, which fees and expense may be paid by Agent making

 

--------------------------------------------------------------------------------


 

a loan from the revolving line of credit, from time to time, in the amount of
such fees and expenses and retaining the proceeds in satisfaction of same.

 

A-2

--------------------------------------------------------------------------------


 

CONSENT BY GUARANTOR

 

The undersigned Guarantor to the provisions of the foregoing Amendment (the
“Amendment”) and all prior amendments (if any) and confirms and agrees that:

 

(a)                                  the Guarantor’s obligations under its:
(i) Continuing Unlimited Corporate Guaranty dated as of September 30, 2004,
(ii) Amended and Restated Continuing Unlimited Corporate Guaranty dated as of
October 31, 2006, and (iii) Guarantor’s Security Agreement dated as of
September 30, 2004 (collectively, the “Guaranty”), relating to the Obligations
mentioned in the Amendment, shall be unimpaired by the Amendment; and

 

(b)                                 the Guarantor has no defenses, set offs,
counterclaims, discounts or charges of any kind against the Bank, its officers,
directors, employees, agents or attorneys with respect to the Guaranty; and
(c) all of the terms, conditions and covenants in the Guaranty remain unaltered
and in full force and effect and are hereby ratified and confirmed and apply to
the Obligations, as modified by the Amendment. The Guarantor certifies that all
representations and warranties made in the Guaranty are true and correct.

 

The Guarantor hereby confirms that any collateral for the Obligations, including
liens, security interests, mortgages, and pledges granted by the Guarantor or
third parties (if applicable), shall continue unimpaired and in full force and
effect, shall cover and secure all of the Guarantor’s existing and future
Obligations to the Bank, as modified by this Amendment.

 

The Guarantor ratifies and confirms the waiver of jury trial provisions
contained in the Guaranty.

 

WITNESS the due execution of this Consent and Acknowledgement as a document
under seal as of the date of this Seventh Amendment, intending to be legally
bound hereby.

 

ATTEST:

 

 

CareEvolve.com, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sam Singer

 

By:

/s/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN

(SEAL)

Title:

Secretary

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION OF
BIO-REFERENCE LABORATORIES, INC.
TO AMEND LOAN DOCUMENTS

 

The undersigned, being the Chief Financial Officer of BIO-REFERENCE
LABORATORIES, INC. (the “Corporation”) does hereby certify that the following
Resolution was duly adopted by unanimous consent of the Board of Directors of
the Corporation, and in lieu of meeting:

 

WHEREAS, the Corporation and BRLI NO.2 ACQUISITION CORP. (collectively, the
“Companies”) are engaged in a commercial lending relationship with PNC BANK,
NATIONAL ASSOCIATION, (“PNC”) pursuant to which certain loan agreements have
previously been executed; and

 

WHEREAS, the Companies and PNC have negotiated an amendment to their commercial
lending agreements modify the capital expenditure covenant set forth in the Loan
Agreement (as hereinafter defined); and

 

WHEREAS, in furtherance of the said negotiations it has been determined that it
is in the best interest of the Corporation to enter into a Seventh Amendment to
the Amended and Restated Loan and Security Agreement dated as of September 30,
2004, as amended by that certain letter amendment dated April 20, 2005, by that
certain Second Amendment to Loan Documents dated as of January 19, 2006, by that
certain Third Amendment to Loan Documents dated September 14, 2006, by that
certain Fourth Amendment to Loan Documents dated as of October 31, 2006, and by
that certain Fifth Amendment to Loan Documents dated as of October 31, 2007, and
by that certain Sixth Amendment to Loan Documents dated as of May 12, 2008
(collectively, the “Loan Agreement”).

 

NOW, THEREFORE, be it

 

RESOLVED, that the President and/or Chief Financial Officer of the Corporation
or any other person authorized by either of them, are authorized to negotiate
for and borrow money; discount bills receivable or negotiable paper; and obtain
credit for the Corporation from PNC under such terms and conditions as they, in
their best business judgment may deem advisable, and in connection therewith, to
make, execute, endorse and deliver any notes, drafts, acceptances, agreements or
any other obligations of the Corporation, or amendments to any previously
executed obligations or agreements, and as security therefor, to mortgage,
pledge, or hypothecate any stocks, notes, bills or accounts receivable, bills of
lading, warehouse receipts, inventory, equipment, fixtures, furniture, real
estate or other instruments or assets of the Corporation and to execute and
deliver any and all endorsements, instruments of assignment, pledge agreements,
financing statements, security agreements, mortgages, powers of attorney,
documents or other instruments in furtherance thereof, and to do such other acts
and things as may be necessary or advisable in order to carry out and perform on
the part of the Corporation, the covenants, conditions and agreements on its
part to be carried out, or to carry out and perform the full effect, intent and
purposes of this Resolution.

 

--------------------------------------------------------------------------------


 

As Chief Financial Officer, I further certify that the foregoing Resolution has
not been repealed, annulled, altered or amended in any respect but remains in
full force and effect, and that there is nothing in the Articles of
Incorporation or By-Laws of said Corporation with which anything contained in
said Resolution is in conflict.

 

IN WITNESS WHEREOF, I have hereunto set my hand as Chief Financial Officer and
affixed the seal of this Corporation as of the 22nd day of October, 2010.

 

 

 

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

By:

/s/ Sam Singer

 

 

Name:

Sam Singer

 

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION OF
BRLI NO. 2 ACQUISITION CORP.
TO AMEND LOAN DOCUMENTS

 

The undersigned, being the Chief Financial Officer of BRLI NO. 2 ACQUISITION
CORP. (the “Corporation”) does hereby certify that the following Resolution was
duly adopted by unanimous consent of the Board of Directors of the Corporation,
and in lieu of meeting:

 

WHEREAS, the Corporation and BIO-REFERENCE LABORATORIES, INC. (collectively, the
“Companies”) are engaged in a commercial lending relationship with PNC BANK,
NATIONAL ASSOCIATION, (“PNC”) pursuant to which certain loan agreements have
previously been executed; and

 

WHEREAS, the Companies and PNC have negotiated an amendment to their commercial
lending agreements to modify the capital expenditure covenant set forth in the
Loan Agreement (as hereinafter defined); and

 

WHEREAS, in furtherance of the said negotiations it has been determined that it
is in the best interest of the Corporation to enter into a Seventh Amendment to
the Amended and Restated Loan and Security Agreement dated as of September 30,
2004, as amended by that certain letter amendment dated April 20, 2005, by that
certain Second Amendment to Loan Documents dated as of January 19, 2006, by that
certain Third Amendment to Loan Documents dated September 14, 2006, by that
certain Fourth Amendment to Loan Documents dated as of October 31, 2006, and by
that certain Fifth Amendment to Loan Documents dated as of October 31, 2007, and
by that certain Sixth Amendment to Loan Documents dated as of May 12, 2008
(collectively, the Loan Agreement”).

 

NOW, THEREFORE, be it

 

RESOLVED, that the President and/or Chief Financial Officer of the Corporation
or any other person authorized by either of them, are authorized to negotiate
for and borrow money; discount bills receivable or negotiable paper; and obtain
credit for the Corporation from PNC under such terms and conditions as they, in
their best business judgment may deem advisable, and in connection therewith, to
make, execute, endorse and deliver any notes, drafts, acceptances, agreements or
any other obligations of the Corporation, or amendments to any previously
executed obligations or agreements, and as security therefor, to mortgage,
pledge, or hypothecate any stocks, notes, bills or accounts receivable, bills of
lading, warehouse receipts, inventory, equipment, fixtures, furniture, real
estate or other instruments or assets of the Corporation and to execute and
deliver any and all endorsements, instruments of assignment, pledge agreements,
financing statements, security agreements, mortgages, powers of attorney,
documents or other instruments in furtherance thereof, and to do such other acts
and things as may be necessary or advisable in order to carry out and perform on
the part of the Corporation, the covenants, conditions and agreements on its
part to be carried out, or to carry out and perform the full effect, intent and
purposes of this Resolution.

 

--------------------------------------------------------------------------------


 

As Chief Financial Officer, I further certify that the foregoing Resolution has
not been repealed, annulled, altered or amended in any respect but remains in
full force and effect, and that there is nothing in the Articles of
Incorporation or By-Laws of said Corporation with which anything contained in
said Resolution is in conflict.

 

IN WITNESS WHEREOF, I have hereunto set my hand as Chief Financial Officer and
affixed the seal of this Corporation as of the 22nd day of October, 2010.

 

 

 

 

BRLI NO. 2 ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Sam Singer

 

 

Name:

Sam Singer

 

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------